PER CURIAM:
Claimant Shane Meat Company entered into a contract with West Virginia University, a school under the supervision of the Board of Regents. The terms of the contract provided that the claimant was to supply unbreaded veal in chopped form with TVP added. The contract also provided that the price was based upon price “per piece.” It is that provision in the contract which resulted in this claim.
It is the claimant’s contention that it should be paid in accordance with the terms of the contract for each piece of unbreaded veal steak ordered by and shipped to the University. The respondent, on the other hand, contends that during the bidding process, a mechanical error occurred which resulted in the “per piece” language rather than “per pound” in the bid. The error was discovered after the contract had been entered into by the parties. The University paid the claimant for the veal ordered and shipped to the University based upon a per pound rate rater than the “per piece” price quoted in the contract. The difference in the calculation based upon per pound rather than per piece is $1,450.44, which is the amount claimed herein. The claimant delivered more pieces of the veal than that ordered by West Virginia University.
The claimant entered into the contract based upon the language in the contract which stated clearly that the un-breaded veal was to be priced “per piece.” The claimant based its invoice to the University upon the terms of the contract. Where a contract is free from ambiguity or doubt, it is the duty of the court to construe the contract according to its terms, and *234to give full force and effect to the language used. 4B M.J., Contracts, §40.
The Court, in accordance with the testimony adduced at the hearing, grants an award to the claimant for the difference in the “per pound” amount paid to the claimant and the “per piece” rate in the contract for the unbreaded veal steaks originally ordered by West Virginia University, which award is in the sum of $1,412.52.
Award of $1,412.52.